Exhibit 10.52

 

LOGO [g467946g68j98.jpg]

March 26, 2013

Ms. Kerry Carr

Executive Vice President

    and Chief Operating Officer

Kid Brands, Inc.

One Meadowlands Plaza

8th Floor

East Rutherford, New Jersey 07073

Dear Kerry:

Reference is made to the letter agreement between you and Kid Brands, Inc. (the
“Company”) dated September 12, 2013 (the “Agreement”). The Agreement is amended
to add a new Section 4(I) thereto as follows:

“(I) SAR Accelerated Vesting. In the event of a Change in Control as hereinafter
defined in this Section 4(I), if any unexercised stock appreciation rights are
not assumed or converted into comparable awards with the stock of the acquiring
or successor company (or parent), then, immediately prior to such Change in
Control, any unexercised stock appreciation rights will be converted into the
right to receive cash, or at your election, consideration in the form that is
pari passu with the form of consideration payable to the Company’s shareholders
in exchange for their shares, in an amount equal to the product of: (i) the per
share market value of the Company’s stock less the per share exercise price of
the stock appreciation rights, multiplied by (ii) the number of shares covered
thereby. Any stock appreciation rights not assumed or converted, may be
cancelled at the time of the Change in Control for no consideration if the
exercise price is less than the then fair market value of a share.

If the stock appreciation rights are assumed or converted as aforesaid in a
Change in Control, and your employment is terminated by the Company without
Cause or by you for Good Reason within nine months following a Change in
Control, your assumed or converted stock appreciation rights shall immediately
vest and be exercisable for the remainder of their term.

Notwithstanding any other provisions of this Agreement, solely for purposes of
this Section 4(I), “Change of Control” shall mean the acquisition of all the
Company’s shares or assets by an unrelated party or a merger or consolidation
other than a merger or consolidation resulting in the voting securities of the
Company outstanding immediately prior thereto representing more than 60% of the
voting securities of the surviving entity immediately thereafter.”



--------------------------------------------------------------------------------

If you are in agreement with this amendment, please sign and return a copy of
this letter to me. All the other provisions of the Agreement shall remain in
force and effect.

 

Sincerely, KID BRANDS, INC. By:   /s/ Raphael Benaroya  

Raphael Benaroya

President and Chief Executive Officer

ACCEPTED AND AGREED:

/s/ Kerry Carr

Kerry Carr

Date: March 26, 2013